Citation Nr: 1340173	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  12-08 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for skin disability, to include skin cancer, including as due to herbicide exposure.

2.  Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Robert Gilliken, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970.  

This appeal to the Board of Veterans' Appeals (Board) arises from a June 2011 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans' Affairs (VA).

On a March 2012 Form 9, the Veteran's former representative requested a Board hearing at the RO.  However, in subsequent May 2013 correspondence, the Veteran's current representative withdrew this request.  


FINDINGS OF FACT

1.  The Veteran is not shown to have skin cancer or other current skin disability.

2.  The Veteran is not shown to have a current respiratory disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for skin disability, to include skin cancer, including as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for a respiratory disability, to include as due to asbestos exposure, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

A June 2010 letter explained the evidence necessary to substantiate the claims and VA and the Veteran's responsibilities.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the letter explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided to the Veteran prior to the initial adjudication of his claims, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the duty to assist, the claims file contains the service treatment records and the assertions of the Veteran.  In his initial May 2010 claim, the Veteran indicated that he had received private medical treatment for "skin condition, cancer unknown" from the University of Virginia from January 2007 until May 2010.  Subsequently, along with its June 2010 letter, the RO provided the Veteran with authorization forms to allow it to obtain records of private medical treatment.  However, the Veteran did not submit any authorization pertaining to the University of Virginia or any other health care provider.  Consequently, the RO was not able to obtain any such treatment records.  38 C.F.R. § 3.156(c)(1); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   The Board also notes that the June 2010 letter specifically asked the Veteran to identify where, when and how he was exposed to asbestos during service.  However, the Veteran did not respond to this request.  The RO did obtain service personnel records to attempt to verify the Veteran's reported exposure.  Without any specific information from the Veteran, the RO was not required to further assist with attempting to verify the alleged exposure.  

The Board has also considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claims.  However, as discussed in more detail below, the evidence does not show that the Veteran actually has a current respiratory or skin disability, or persistent or recurrent symptoms thereof; does not establish that he was exposed to asbestos during service; and does not meet even the low threshold that any current claimed respiratory or skin disability may be associated with an event, injury or disease in service.  (In regard to this latter criterion, the record contains only a bare assertion of such a relationship, which is insufficient-Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Consequently, an examination is not necessary.  38 C.F.R. § 3.159(c)(4).    

The Board has found nothing to suggest that there is any outstanding available evidence with respect to the Veteran's claim and the Veteran's representative affirmatively indicated in response to the recent May 2013 supplement case that the Veteran had no further evidence to submit.   No further action is required to comply with the duty to notify and assist the Veteran in developing the facts pertinent to his claim.



II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   Certain listed, chronic disabilities, including certain types of skin disability, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
  
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include certain types of skin cancer) to a degree of 10 percent or more at any time after service, the veteran is entitled to service connection even though there is no record of such disease during service.  38 C.F.R. § 3.307. 3.309(e).  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran did have service in Vietnam so he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307. 3.309(e).  As mentioned above, he reported in his initial claim that he had had recent treatment from the University of Virginia for "skin condition, cancer unknown."  Also, during an October 2010 VA psychiatric examination, he reported that he had nose surgery in 2008 at the University of Virginia for "cancer."  However, he did not submit these records to VA or provide an authorization to allow VA to obtain records of such reported treatment.  There is no medical evidence of record showing any specific treatment for or diagnosis of a skin disorder.   Additionally, the Veteran has not described experiencing any current symptoms of a skin disorder.  Thus, the Board must conclude that the evidence does not establish that the Veteran currently has skin cancer or other skin disability.  Accordingly, service connection for such disability is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).   

Further, even if a current skin disability were established, there is no indication that any chronic skin disability became manifest during service, with the Veteran's October 1970 discharge examination showing normal skin and the Veteran not reporting any history of skin disease on his October 1970 report of medical history at discharge.  Moreover, there is no indication of manifestation of skin disability during the first post-service year so as to potentially warrant presumptive service connection as a chronic disease and no competent evidence indicating that any current skin disability is related to service, including the presumed herbicide exposure therein.  While the Veteran alleges that he has a current skin disability related to service, as a layperson, without any demonstrated expertise concerning the etiology of skin disability, his allegations are not competent evidence of a nexus between any current skin disability and military service, including presumed herbicide exposure therein.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Similarly, there is no medical evidence of record indicating that the Veteran has any current respiratory disorder and the Veteran has not specifically described the nature of his alleged current respiratory disorder.  He was notified in June 2010 that that in order to substantiate his claim he had to submit evidence showing the diagnosis of a disease caused by asbestos exposure.  He did not respond or submit any evidence in support of his claim.  Nor did he submit any releases authorizing VA to obtain evidence on his behalf.  Thus, the Board must conclude that the evidence does not establish that the Veteran actually has a current respiratory disability.  Accordingly, service connection for such disability is not warranted.   Brammer, 3 Vet. App. 223 (1992).   

Additionally, a chronic respiratory disability was not shown in service, with the Veteran's lungs and chest found to be normal during the October 1970 discharge examination and the Veteran not reporting any history of asthma, shortness of breath, pain or pressure in the chest, chronic cough or other respiratory symptomatology on his October 1970 report of medical history at discharge.  Moreover, actual exposure to asbestos during service has not been established and there is no indication that any current respiratory disability is related to service.   

In sum, the preponderance of the evidence is against the Veteran's claims; therefore, service connection for a skin disorder and a respiratory disorder is denied.


ORDER

Service connection for skin disability, to include skin cancer, including as due to herbicide exposure, is denied.  

Service connection for a respiratory disability, to include as due to asbestos exposure, is denied. 



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


